DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-5, 8, and 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 1 recites the limitation "the location data" in line 10. It is unclear whether “the location data” in claim 1, line 10 corresponds to “location data” obtained in claim 1, line 2 or “location data” determined in claim 1, line 7. For the purpose of furthering prosecution, the examiner has interpreted “the location data” in claim 1, line 10 to be the same as the “location data” obtained in claim 1, line 2.
 Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 1 recites the limitation "the sensor data" in line 10. It is unclear whether “the sensor data” in claim 1, line 10 corresponds to “sensor data” obtained in claim 1, line 2 or “sensor data” determined in claim 1, line 7. For the purpose of furthering prosecution, the examiner has interpreted “the sensor data” in claim 1, line 10 to be the same as the “sensor data” obtained in claim 1, line 2.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 4 recites the limitation "the location data" in line 2. It is unclear whether “the location data” in claim 4, line 2 corresponds to “location data” obtained in claim 1, line 2 (claim 4 depends upon claim 1) or “location data” determined in claim 1, line 7 (claim 4 depends upon claim 1). For the purpose of furthering prosecution, the examiner has interpreted “the location data” in claim 4, line 2 to be the same as the “location data” obtained in claim 1, line 2.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 4 recites the limitation "the sensor data" in line 2. It is unclear whether “the sensor data” in claim 4, line 2 corresponds to “sensor data” obtained in claim 1, line 2 (claim 4 depends upon claim 1) or “sensor data” determined in claim 1, line 7 (claim 4 depends upon claim 1). For the purpose of furthering prosecution, the examiner has interpreted “the sensor data” in claim 4, line 2 to be the same as the “sensor data” obtained in claim 1, line 2.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 5 recites the limitation "the location data" in line 3. It is unclear whether “the location data” in claim 5, line 3 corresponds to “location data” obtained in claim 1, line 2 (claim 5 depends upon claim 1) or “location data” determined in claim 1, line 7 (claim 5 depends upon claim 1). For the purpose of furthering prosecution, the examiner has interpreted “the location data” in claim 5, line 3 to be the same as the “location data” obtained in claim 1, line 2.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 5 recites the limitation "the sensor data" in line 3. It is unclear whether “the sensor data” in claim 5, line 3 corresponds to “sensor data” obtained in claim 1, line 2 (claim 5 depends upon claim 1) or “sensor data” determined in claim 1, line 7 (claim 5 depends upon claim 1). For the purpose of furthering prosecution, the examiner has interpreted “the sensor data” in claim 5, line 3 to be the same as the “sensor data” obtained in claim 1, line 2.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 8 recites the limitation "the location data" in line 10 and 13-14. It is unclear whether “the location data” in claim 8, line 10 and 13-14 corresponds to “location data” obtained in claim 8, line 3 or “location data” obtained in claim 8, line 9. For the purpose of furthering prosecution, the examiner has interpreted “the location data” in claim 8, line 10 and 13-14 to be the same as the “location data” obtained in claim 8, line 3.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 8 recites the limitation "the sensor data" in line 10 and 14. It is unclear whether “the sensor data” in claim 8, line 10 and 14 corresponds to “sensor data” obtained in claim 8, line 3 or “sensor data” obtained in claim 8, line 9. For the purpose of furthering prosecution, the examiner has interpreted “the sensor data” in claim 8, line 10 and 14 to be the same as the “sensor data” obtained in claim 8, line 3.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 10 recites the limitation "the location data" in lines 2, 3, 4, and 5. It is unclear whether “the location data” in claim 10, lines 2, 3, 4, and 5 corresponds to “location data” obtained in claim 8, line 3 (claim 10 depends upon claim 8) or “location data” obtained in claim 8, line 9 (claim 10 depends upon claim 8). For the purpose of furthering prosecution, the examiner has interpreted “the location data” in claim 10, lines 2, 3, 4, and 5 to be the same as the “location data” obtained in claim 8, line 3.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 10 recites the limitation "the sensor data" in lines 2 and 4. It is unclear whether “the sensor data” in claim 10, lines 2 and 4 corresponds to “sensor data” obtained in claim 8, line 3 (claim 10 depends upon claim 8) or “sensor data” obtained in claim 8, line 9 (claim 10 depends upon claim 8). For the purpose of furthering prosecution, the examiner has interpreted “the sensor data” in claim 10, lines 2 and 4 to be the same as the “sensor data” obtained in claim 8, line 3.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 11 recites the limitation "the sensor data" in line 1. It is unclear whether “the sensor data” in claim 11, line 1 corresponds to “sensor data” obtained in claim 8, line 3 (claim 11 depends upon claim 8) or “sensor data” obtained in claim 8, line 9 (claim 11 depends upon claim 8). For the purpose of furthering prosecution, the examiner has interpreted “the sensor data” in claim 11, line 1 to be the same as the “sensor data” obtained in claim 8, line 3.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 12 recites the limitation "the location data" in lines 2 and 4. It is unclear whether “the location data” in claim 12, lines 2 and 4 corresponds to “location data” obtained in claim 8, line 3 (claim 12 depends upon claim 8) or “location data” obtained in claim 8, line 9 (claim 12 depends upon claim 8). For the purpose of furthering prosecution, the examiner has interpreted “the location data” in claim 12, lines 2 and 4 to be the same as the “location data” obtained in claim 8, line 3.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 12 recites the limitation "the sensor data" in lines 2 and 4. It is unclear whether “the sensor data” in claim 12, lines 2 and 4 corresponds to “sensor data” obtained in claim 8, line 3 (claim 12 depends upon claim 8) or “sensor data” obtained in claim 8, line 9 (claim 12 depends upon claim 8). For the purpose of furthering prosecution, the examiner has interpreted “the sensor data” in claim 12, lines 2 and 4 to be the same as the “sensor data” obtained in claim 8, line 3.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 13 recites the limitation "the location data" in lines 2 and 4. It is unclear whether “the location data” in claim 13, lines 2 and 4 corresponds to “location data” obtained in claim 8, line 3 (claim 13 depends upon claim 8) or “location data” obtained in claim 8, line 9 (claim 13 depends upon claim 8). For the purpose of furthering prosecution, the examiner has interpreted “the location data” in claim 12, lines 2 and 4 to be the same as the “location data” obtained in claim 8, line 3.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 13 recites the limitation "the sensor data" in lines 2 and 4. It is unclear whether “the sensor data” in claim 13, lines 2 and 4 corresponds to “sensor data” obtained in claim 8, line 3 (claim 13 depends upon claim 8) or “sensor data” obtained in claim 8, line 9 (claim 13 depends upon claim 8). For the purpose of furthering prosecution, the examiner has interpreted “the sensor data” in claim 13, lines 2 and 4 to be the same as the “sensor data” obtained in claim 8, line 3.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 14 recites the limitation "the location data" in lines 2 and 3. It is unclear whether “the location data” in claim 14, lines 2 and 3 corresponds to “location data” obtained in claim 8, line 3 (claim 14 depends upon claim 8) or “location data” obtained in claim 8, line 9 (claim 14 depends upon claim 8). For the purpose of furthering prosecution, the examiner has interpreted “the location data” in claim 14, lines 2 and 3 to be the same as the “location data” obtained in claim 8, line 3.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 14 recites the limitation "the sensor data" in lines 2 and 3. It is unclear whether “the sensor data” in claim 14, lines 2 and 3 corresponds to “sensor data” obtained in claim 8, line 3 (claim 14 depends upon claim 8) or “sensor data” obtained in claim 8, line 9 (claim 14 depends upon claim 8). For the purpose of furthering prosecution, the examiner has interpreted “the sensor data” in claim 14, lines 2 and 3 to be the same as the “sensor data” obtained in claim 8, line 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 20200074326 A1), hereinafter referred to as Balakrishnan in view of Julian et al. (US 20170200061 A1), hereinafter referred to as Julian.

Regarding claim 1, Balakrishnan discloses a method (Title, systems and method for classifying driver behavior), comprising: 
obtaining, by a device (para. 0006, “prediction engine and the feature classification engine can be part of a mobile device. The prediction engine and the feature classification engine can be part of a vehicle device. The prediction engine and the feature classification engine can also be a part of a remote computing service that the vehicle or mobile device communicates with”), image data (Fig. 1, camera 102, collected image and sensor data), location data (Fig. 1, sensors 104, “sensors 104 include one or more of accelerometers, positioning sensors (e.g., GPS sensors), ranging sensors, acoustic sensors, ultraviolet (UV) detection sensors, infrared sensors, and so forth”, GPS sensor can obtain location, Abstract, “image data is processed in conjunction with vehicular telematics data such as position, speed, and acceleration data of the vehicle obtained from, for example, smartphone sensors”), and sensor data (Fig. 1, sensors 104, “sensors 104 include one or more of accelerometers, positioning sensors (e.g., GPS sensors), ranging sensors, acoustic sensors, ultraviolet (UV) detection sensors, infrared sensors, and so forth”, accelerometers is another sensor that obtain speed data, Abstract, “image data is processed in conjunction with vehicular telematics data such as position, speed, and acceleration data of the vehicle obtained from, for example, smartphone sensors”) associated with a vehicle (Fig. 1, the camera 102 and sensors 104 are in vehicle 118); 
determining, by the device (para. 0006, “prediction engine and the feature classification engine can be part of a mobile device. The prediction engine and the feature classification engine can be part of a vehicle device. The prediction engine and the feature classification engine can also be a part of a remote computing service that the vehicle or mobile device communicates with”), a probability that a frame of the image data that includes an image of a stop sign is relevant to the vehicle (para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light. In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”, it can be determined whether the stop sign is facing the vehicle or not which also means whether it is relevant to the vehicle or not, para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”);
 determining, by the device (para. 0006, “prediction engine and the feature classification engine can be part of a mobile device. The prediction engine and the feature classification engine can be part of a vehicle device. The prediction engine and the feature classification engine can also be a part of a remote computing service that the vehicle or mobile device communicates with”), that the probability satisfies a probability threshold (para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light. In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”, it can be determined whether the stop sign is facing the vehicle or not which also means whether it is relevant to the vehicle or not, para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”); 
identifying, by the device (para. 0006, “prediction engine and the feature classification engine can be part of a mobile device. The prediction engine and the feature classification engine can be part of a vehicle device. The prediction engine and the feature classification engine can also be a part of a remote computing service that the vehicle or mobile device communicates with”), location data and sensor data associated (Abstract, “The image data is processed in conjunction with vehicular telematics data such as position, speed, and acceleration data of the vehicle obtained from, for example, smartphone sensors. The image data is processed and used by a processing system to provide a context for the telematics data. The image data and the telematics data are classified by the processing system to identify driving behavior of the driver, determine driving maneuvers that have occurred, scoring driving quality of the driver, or a combination of them”, the position or location and speed data are associated with the image data because the image data provide context to the speed and location data, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”) with the frame of the image data (Fig. 1, camera 102, collected image data) based on the probability satisfying the probability threshold (para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”); 
determining, by the device (para. 0006, “prediction engine and the feature classification engine can be part of a mobile device. The prediction engine and the feature classification engine can be part of a vehicle device. The prediction engine and the feature classification engine can also be a part of a remote computing service that the vehicle or mobile device communicates with”), an occurrence of a stop sign violation based on the probability, the location data, and the sensor data (Abstract, “The image data is processed in conjunction with vehicular telematics data such as position, speed, and acceleration data of the vehicle obtained from, for example, smartphone sensors. The image data is processed and used by a processing system to provide a context for the telematics data. The image data and the telematics data are classified by the processing system to identify driving behavior of the driver, determine driving maneuvers that have occurred, scoring driving quality of the driver, or a combination of them”, para. 0008, “The image data can provide a context to the telematics data to determine whether the driver is taking inappropriate risks while driving or whether the driver is responding to an environment in an appropriate manner. For example, a driver may need to suddenly brake because the driver was following another vehicle too closely, but the driver may also need to suddenly brake to avoid another driver ignoring a stop sign. The image data can provide the context necessary to determine whether the driver is at fault, partial fault, or whether the driver was driving appropriately.”, para. 0030, “the system 100 can identify risky situations that are not visible as excessive acceleration or speeding events. For example, behaviors such as frequently passing on two-lane roads, driving in snow, or rolling through stop signs can be identified from the image data 112”, para. 0034, “Some examples of specific driving behaviors and contextual information that are identifiable from the image data 112 captured by the camera 102 include one or more of the following: identifying missed stops at stop signs or stop lights (for example, when the vehicle 118 fails to come to a complete stop before advancing through a designated stop sign or a red light at a stop light)”); 
determining, by the device (para. 0006, “prediction engine and the feature classification engine can be part of a mobile device. The prediction engine and the feature classification engine can be part of a vehicle device. The prediction engine and the feature classification engine can also be a part of a remote computing service that the vehicle or mobile device communicates with”), a type of the stop sign violation (para. 0034, “Some examples of specific driving behaviors and contextual information that are identifiable from the image data 112 captured by the camera 102 include one or more of the following: identifying missed stops at stop signs or stop lights (for example, when the vehicle 118 fails to come to a complete stop before advancing through a designated stop sign or a red light at a stop light)”para. 0049, “When the vehicle 118 progresses through a stop sign or stop light, the system 100 can determine whether the vehicle 118 failed to slow down or stop before progressing through it. For example, the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light.”, rolling through a stop sign or missing it completely).

Balakrishnan does not expressly disclose performing, by the device, one or more actions based on the type of the stop sign violation.
	However, Julian discloses performing, by the device (Fig. 1), one or more actions based on the type of the stop sign violation (para. 0064, “Aspects of the present disclosure are directed to determining the extent to which a driver obeys traffic lights and signs 266, such as stop signs, yield signs, do not enter signs, and the like.”, para. 0090, “In one embodiment of the aforementioned driver monitoring system, the client device may send processed analytics to the cloud. For example, the client may transmit descriptors of detected objects and/or a driver grade to a device in the cloud, or the client may send a driver grade or a descriptor of a detected object along with a confidence value. In these examples, the cloud may make a determination to request additional data, such as video clips upon which the processed analytics were based. A request for additional data from the client device may be triggered by a request from a human. For example, a client device may send a message to the cloud that a certain event has occurred, and the cloud may notify the driver's supervisor of the event.”).
Balakrishnan and Julian are both considered to be analogous to the claimed invention because they are in the same field of determining traffic violation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Balakrishnan to incorporate the teachings of Julian of performing, by the device, one or more actions based on the type of the stop sign violation. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to guard against unsafe driving (Julian, para. 0005-0007).

Regarding claim 2, the combination of Balakrishnan in view of Julian discloses the method of claim 1 (Balakrishnan, Title, systems and method for classifying driver behavior), wherein determining the probability that the frame of the image data that includes the image of the stop sign is relevant to the vehicle (Balakrishnan, para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light. In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”, it can be determined whether the stop sign is facing the vehicle or not which also means whether it is relevant to the vehicle or not, para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”) includes: 
utilizing a machine learning method (Balakrishnan, para. 0005, “:The features can include one or more of: a street light, a vehicle, a street sign, a road marking, a pedestrian, a bicyclist, or an animal.”, para. 0004, “The one or more operations include determining, using machine learning logic, a classification metric for each feature of the feature vector. The data processing system includes a prediction engine configured to generate a prediction value indicative of a predicted likelihood of one of the events of interest occurring by performing one or more operations. The one or more operations include assigning to each feature, based at least partly on the classification metric of the respective feature, a prediction weight. The one or more operations include determining the prediction value based at least partly on prediction weights for remaining features of the feature vector.”), and heuristics (Balakrishnan, para. 0049, “In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”) to determine the probability that the frame of the image data that includes the image of the stop sign is relevant to the vehicle (Balakrishnan, para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”), 
wherein the machine learning method includes a classifier machine learning method or a regression machine learning method (Balakrishnan, para. 0004, “The one or more operations include determining, using machine learning logic, a classification metric for each feature of the feature vector.”), and
 wherein the heuristics includes a position of the stop sign in the frame of the image (Balakrishnan, para. 0049, “In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”).

Regarding claim 3, the combination of Balakrishnan in view of Julian discloses the method of claim 1 (Balakrishnan, Title, systems and method for classifying driver behavior), wherein determining the probability that the frame of the image data that includes the image of the stop sign is relevant to the vehicle (Balakrishnan, para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light. In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”, it can be determined whether the stop sign is facing the vehicle or not which also means whether it is relevant to the vehicle or not, para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”) comprises: 
determining, for each frame of the image data (Balakrishnan, para. 0104, “the computing system 106 is configured for run on-phone detection on a subset of video frames, even those that don't contain “interesting events” as in the method 200 described previously with reference to FIG. 2. Therefore, the system 100 can be configured to choose which subset of frames to apply detection algorithm.”, para. 0107, “these observations can lead to an overall method that assigns a value to each frame based on whether other nearby frames have been analyzed, based on observed statistics about the frequency of different object types, or both.”), the probability that the frame of the image data that includes the image of the stop sign is relevant to the vehicle (Balakrishnan, para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light. In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”, it can be determined whether the stop sign is facing the vehicle or not which also means whether it is relevant to the vehicle or not, para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”).

Regarding claim 4, the combination of Balakrishnan in view of Julian discloses the method of claim 1 (Balakrishnan, Title, systems and method for classifying driver behavior), further comprising: 
aligning the location data and the sensor data with the image data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”).


Regarding claim 6, the combination of Balakrishnan in view of Julian discloses the method of claim 1 (Balakrishnan, Title, systems and method for classifying driver behavior), wherein determining the probability that the frame of the image data that includes the image of the stop sign is relevant to the vehicle (Balakrishnan, para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light. In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”, it can be determined whether the stop sign is facing the vehicle or not which also means whether it is relevant to the vehicle or not, para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”) includes: 
utilizing a supervised machine learning model (Balakrishnan, Fig. 4, para. 0112, “The feature vector 406 concisely represents the characteristics of the captured data 112, 114, and can be processed by the data processing system 400, such as using a neural network or other machine learning techniques”) to determine the probability that the frame of the image data that includes the image of the stop sign is relevant to the vehicle (Balakrishnan, para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light. In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”, it can be determined whether the stop sign is facing the vehicle or not which also means whether it is relevant to the vehicle or not, para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”).

Regarding claim 7, the combination of Balakrishnan in view of Julian discloses the method of claim 1 (Balakrishnan, Title, systems and method for classifying driver behavior), wherein determining the probability that the frame of the image data that includes the image of the stop sign is relevant to the vehicle (Balakrishnan, para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light. In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”, it can be determined whether the stop sign is facing the vehicle or not which also means whether it is relevant to the vehicle or not, para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”) includes: 
utilizing a convolutional neural network (Balakrishnan, Fig. 4, para. 0112, “The feature vector 406 concisely represents the characteristics of the captured data 112, 114, and can be processed by the data processing system 400, such as using a neural network or other machine learning techniques”) to determine the probability that the frame of the image data that includes the image of the stop sign is relevant to the vehicle (Balakrishnan, para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light. In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth)”, it can be determined whether the stop sign is facing the vehicle or not which also means whether it is relevant to the vehicle or not, para. 0112, “The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame.”, para. 0117, “The prediction engine 404, using the classification values, is capable of generating prediction data 416 representing one or more prediction values for each event of interest. If a prediction value is above a predetermined threshold value, the prediction engine 404 can predict that the event of interest has occurred. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.”).

Regarding claim 8, Balakrishnan discloses a system (Balakrishnan, Title, systems and method for classifying driver behavior), comprising: 
one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”) configured to: 
obtain image data (Balakrishnan, Fig. 1, camera 102, collected image and sensor data), location data (Balakrishnan, Fig. 1, sensors 104, “sensors 104 include one or more of accelerometers, positioning sensors (e.g., GPS sensors), ranging sensors, acoustic sensors, ultraviolet (UV) detection sensors, infrared sensors, and so forth”, GPS sensor can obtain location, Abstract, “image data is processed in conjunction with vehicular telematics data such as position, speed, and acceleration data of the vehicle obtained from, for example, smartphone sensors”), and sensor data (Balakrishnan, Fig. 1, sensors 104, “sensors 104 include one or more of accelerometers, positioning sensors (e.g., GPS sensors), ranging sensors, acoustic sensors, ultraviolet (UV) detection sensors, infrared sensors, and so forth”, accelerometers is another sensor that obtain speed data, Abstract, “image data is processed in conjunction with vehicular telematics data such as position, speed, and acceleration data of the vehicle obtained from, for example, smartphone sensors”) associated with a vehicle (Balakrishnan, Fig. 1, the camera 102 and sensors 104 are in vehicle 118) traveling from a first location to a second location (Balakrishnan, para. 0110, “As the vehicle 118 moves forward, subsequent frames of the image data 300 captured by the camera 102 show the other vehicles, roadway, street signs, etc. at updated positions in the frame.”); 
identify a set of frames included in the image data that include an image of a traffic sign (Balakrishnan, para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light. In some instances, a stop sign or may be detected by the system 100, but it may not be in the direction of travel of the vehicle 118. In such instances, system 100 can ignore the stop sign or light. Such a determination can be made based on other data (such as based on the placement/orientation of the camera 102 on/in the vehicle 118, the position of the sign/light in subsequent frames of the image data 112, the position of the vehicle 118, and so forth).”); 
time-align the image data, the location data, and the sensor data based on identifying the set of frames (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest such as determining the stop sign, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”); 
obtain location data and sensor data associated with the set of frames based on time-aligning the image data, the location data, and the sensor data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest such as determining the stop sign, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”, the location data and sensor data that corresponds to the set of frames that has the stop sign is transmitted or obtained); 
determine an occurrence of a traffic violation based on the location data and the sensor data associated with the set of frames (Balakrishnan, Abstract, “The image data is processed in conjunction with vehicular telematics data such as position, speed, and acceleration data of the vehicle obtained from, for example, smartphone sensors. The image data is processed and used by a processing system to provide a context for the telematics data. The image data and the telematics data are classified by the processing system to identify driving behavior of the driver, determine driving maneuvers that have occurred, scoring driving quality of the driver, or a combination of them”, para. 0008, “The image data can provide a context to the telematics data to determine whether the driver is taking inappropriate risks while driving or whether the driver is responding to an environment in an appropriate manner. For example, a driver may need to suddenly brake because the driver was following another vehicle too closely, but the driver may also need to suddenly brake to avoid another driver ignoring a stop sign. The image data can provide the context necessary to determine whether the driver is at fault, partial fault, or whether the driver was driving appropriately.”, para. 0030, “the system 100 can identify risky situations that are not visible as excessive acceleration or speeding events. For example, behaviors such as frequently passing on two-lane roads, driving in snow, or rolling through stop signs can be identified from the image data 112”, para. 0034, “Some examples of specific driving behaviors and contextual information that are identifiable from the image data 112 captured by the camera 102 include one or more of the following: identifying missed stops at stop signs or stop lights (for example, when the vehicle 118 fails to come to a complete stop before advancing through a designated stop sign or a red light at a stop light)”); 
determine a type of the traffic violation based on a correlation of the location data and the sensor data (Balakrishnan, para. 0034, “Some examples of specific driving behaviors and contextual information that are identifiable from the image data 112 captured by the camera 102 include one or more of the following: identifying missed stops at stop signs or stop lights (for example, when the vehicle 118 fails to come to a complete stop before advancing through a designated stop sign or a red light at a stop light)”para. 0049, “When the vehicle 118 progresses through a stop sign or stop light, the system 100 can determine whether the vehicle 118 failed to slow down or stop before progressing through it. For example, the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light.”, rolling through a stop sign or missing it completely).

Balakrishnan does not expressly disclose of performing one or more actions based on the type of the traffic violation.
	However, Julian discloses performing one or more actions based on the type of the traffic violation (para. 0064, “Aspects of the present disclosure are directed to determining the extent to which a driver obeys traffic lights and signs 266, such as stop signs, yield signs, do not enter signs, and the like.”, para. 0090, “In one embodiment of the aforementioned driver monitoring system, the client device may send processed analytics to the cloud. For example, the client may transmit descriptors of detected objects and/or a driver grade to a device in the cloud, or the client may send a driver grade or a descriptor of a detected object along with a confidence value. In these examples, the cloud may make a determination to request additional data, such as video clips upon which the processed analytics were based. A request for additional data from the client device may be triggered by a request from a human. For example, a client device may send a message to the cloud that a certain event has occurred, and the cloud may notify the driver's supervisor of the event.”).
Balakrishnan and Julian are both considered to be analogous to the claimed invention because they are in the same field of determining traffic violation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Balakrishnan to incorporate the teachings of Julian of performing one or more actions based on the type of the traffic violation. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to guard against unsafe driving (Julian, para. 0005-0007).

Regarding claim 9, the combination of Balakrishnan in view of  Julian discloses the system of claim 8 (Balakrishnan, Title, systems and method for classifying driver behavior), wherein the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”) are further to: 
determine a speed of the vehicle based on the location data and the sensor data associated with the set of frames (Balakrishnan, para. 0039, “an estimate of the speed, position, and heading of the vehicle 118 including the camera 102 is assumed to be available at a regular sample rate (for example, once per second). This can be obtained using the sensors 114”) ; and 
wherein the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”), when determining the type of the traffic violation, are to: 
determine whether the speed of the vehicle satisfies a threshold speed (Balakrishnan, para. 0087, “The system 100 can determine the risk score for failed/rolling stops by measuring a number of missed stops during a scoring period (for example, two weeks). In some implementations, some missed stops may be weighted higher than others. For example, if the vehicle 118 is progressing through a stop sign faster than a certain speed (for example 15 miles per hour) through a stop sign, that missed stop can be weighted more highly than instances in which the vehicle 118 progresses through yellow lights or slowly progresses (for example, 2 miles per hour) through a stop sign.”); and 
selectively determine an occurrence (Balakrishnan, para. 0005, “The event of interest can include one or more of: a relative speeding event, a following distance event, a traffic density event, a rolling event, a missed stop event, a turning behavior event, a hard stop event, an impaired visibility event, or a crosswalk behavior event.”, para. 0034, “identifying missed stops at stop signs or stop lights (for example, when the vehicle 118 fails to come to a complete stop before advancing through a designated stop sign or a red light at a stop light)”, para. 0049, “Rolling through stop signs (for example, when the vehicle 118 does not come to a complete stop before progressing through a stop sign) and accelerating through yellow/red lights can both be considered risky maneuvers that can be detected from the image data 112. When the vehicle 118 progresses through a stop sign or stop light, the system 100 can determine whether the vehicle 118 failed to slow down or stop before progressing through it. “) of a first type of traffic violation  or an occurrence of a second type of traffic violation based on whether the speed of the vehicle satisfies the threshold speed (Balakrishnan, para. 0087, “The system 100 can determine the risk score for failed/rolling stops by measuring a number of missed stops during a scoring period (for example, two weeks). In some implementations, some missed stops may be weighted higher than others. For example, if the vehicle 118 is progressing through a stop sign faster than a certain speed (for example 15 miles per hour) through a stop sign, that missed stop can be weighted more highly than instances in which the vehicle 118 progresses through yellow lights or slowly progresses (for example, 2 miles per hour) through a stop sign.”, 15 mph is more weight than 2mph), 
wherein the one or more processors determine the occurrence of the first type of traffic violation when the speed satisfies the threshold speed (Balakrishnan, para. 0087, “The system 100 can determine the risk score for failed/rolling stops by measuring a number of missed stops during a scoring period (for example, two weeks). In some implementations, some missed stops may be weighted higher than others. For example, if the vehicle 118 is progressing through a stop sign faster than a certain speed (for example 15 miles per hour) through a stop sign, that missed stop can be weighted more highly than instances in which the vehicle 118 progresses through yellow lights or slowly progresses (for example, 2 miles per hour) through a stop sign.”, the first type is when the speed is faster than a certain speed which is 15 mph), and 
wherein the one or more processors determine the occurrence of the second type of traffic violation when the speed does not satisfy the threshold speed (Balakrishnan, para. 0087, “The system 100 can determine the risk score for failed/rolling stops by measuring a number of missed stops during a scoring period (for example, two weeks). In some implementations, some missed stops may be weighted higher than others. For example, if the vehicle 118 is progressing through a stop sign faster than a certain speed (for example 15 miles per hour) through a stop sign, that missed stop can be weighted more highly than instances in which the vehicle 118 progresses through yellow lights or slowly progresses (for example, 2 miles per hour) through a stop sign.”, the second type is when the speed is less than a certain speed which is 15 mph).

Regarding claim 11, the combination of Balakrishnan in view of  Julian discloses the system of claim 8 (Balakrishnan, Title, systems and method for classifying driver behavior), wherein the sensor data (Balakrishnan, Fig. 1, sensor data) includes one or more of: 
data obtained by an accelerometer associated with the vehicle, or data obtained by a gyroscope associated with the vehicle (Balakrishnan, Fig. 1, sensor 104, para. 0019, “sensors 104 include one or more of accelerometers”).

Regarding claim 12, the combination of Balakrishnan in view of  Julian discloses the system of claim 8 (Balakrishnan, Title, systems and method for classifying driver behavior), wherein the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”), when time-aligning the image data, the location data, and the sensor data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest such as determining the stop sign, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”, the location data and sensor data that corresponds to the set of frames that has the stop sign is transmitted or obtained), are to: 
compress the image data (Julian, “para. 0089, “In another example, the resolution of a picture or video clip may be adjusted based on wireless bandwidth considerations. For example, the amount of data transferred between the client and the cloud may be adjusted based on the ratio of a remaining bandwidth in a monthly bandwidth allocation to the size of the monthly bandwidth allocation. In this example, if the ratio is high, then a high-resolution video clip recorded around the time of an event may be sent to the could for further processing. If the remaining bandwidth drops, the video resolution, and hence the video size, may be reduced for the current data transfer and/or for future data transfers in the same month. Other means for reducing the bandwidth of data transfer may be used, such as reducing the frame rate, adjusting the ratio of predicted picture frames (P-frames) to intra-coded picture frames (I-frames), adjusting an amount of lossy compression applied, or adjusting a trade-off between sending full image clips and sending cropped image around objects of interest.”); and 
time-align the image data, the location data, and the sensor data based on compressing the image data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest such as determining the stop sign, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”, the location data and sensor data that corresponds to the set of frames that has the stop sign is transmitted or obtained, Julian teaches compressing the image).
Balakrishnan and Julian are both considered to be analogous to the claimed invention because they are in the same field of determining traffic violation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Balakrishnan to incorporate the teachings of Julian of compressing the image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce the bandwidth of data transfer (Julian, para. 0089).

Regarding claim 13, the combination of Balakrishnan in view of  Julian discloses the system of claim 8 (Balakrishnan, Title, systems and method for classifying driver behavior), wherein the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”), when time-aligning the image data, the location data, and the sensor data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest such as determining the stop sign, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”, the location data and sensor data that corresponds to the set of frames that has the stop sign is transmitted or obtained), are to: 
reduce a frame rate of the image data (Julian, “para. 0089, “In another example, the resolution of a picture or video clip may be adjusted based on wireless bandwidth considerations. For example, the amount of data transferred between the client and the cloud may be adjusted based on the ratio of a remaining bandwidth in a monthly bandwidth allocation to the size of the monthly bandwidth allocation. In this example, if the ratio is high, then a high-resolution video clip recorded around the time of an event may be sent to the could for further processing. If the remaining bandwidth drops, the video resolution, and hence the video size, may be reduced for the current data transfer and/or for future data transfers in the same month. Other means for reducing the bandwidth of data transfer may be used, such as reducing the frame rate, adjusting the ratio of predicted picture frames (P-frames) to intra-coded picture frames (I-frames), adjusting an amount of lossy compression applied, or adjusting a trade-off between sending full image clips and sending cropped image around objects of interest.”); and 
time align the image data, the location data, and the sensor data based on reducing the frame rate of the image data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest such as determining the stop sign, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”, the location data and sensor data that corresponds to the set of frames that has the stop sign is transmitted or obtained, Julian teaches reducing the frame rate of the image data).
Balakrishnan and Julian are both considered to be analogous to the claimed invention because they are in the same field of determining traffic violation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Balakrishnan to incorporate the teachings of Julian of reducing the frame rate of the image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce the bandwidth of data transfer (Julian, para. 0089).

Regarding claim 14, the combination of Balakrishnan in view of  Julian discloses the system of claim 8 (Balakrishnan, Title, systems and method for classifying driver behavior), wherein the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”), when time-aligning the image data, the location data, and the sensor data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest such as determining the stop sign, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”, the location data and sensor data that corresponds to the set of frames that has the stop sign is transmitted or obtained), are to: 
time-align the image data, the location data, and the sensor data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest such as determining the stop sign, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”, the location data and sensor data that corresponds to the set of frames that has the stop sign is transmitted or obtained) based on a sample rate associated with the image data (Balakrishnan, para. 0039, “an estimate of the speed, position, and heading of the vehicle 118 including the camera 102 is assumed to be available at a regular sample rate (for example, once per second)”).

Regarding claim 15, Balakrishnan discloses a non-transitory computer-readable medium (Balakrishnan, para. 0024, “local computing system 106 includes a storage for storing the collective data 108 and any other data required for processing the collective data 108”) storing instructions, the instructions (Balakrishnan, Fig. 2) comprising: 
one or more instructions (Balakrishnan, Fig. 2) that, when executed by one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”), cause the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”) to: 
obtain a plurality of frames of image data (Balakrishnan, para. 0005, “The image data can include one or more of: an image or a series of images, or a video”), location data (Balakrishnan, para. 0005, “The telematics data can include one or more of: acceleration data, position data, and wireless signal strength data.”), and sensor data (Balakrishnan, para. 0005, “The telematics data can include one or more of: acceleration data, position data, and wireless signal strength data.”) associated with a vehicle (Balakrishnan, Fig. 1, vehicle 118 has the camera 102 and sensors 104) traveling from a first location to a second location (Balakrishnan, para. 0110, “As the vehicle 118 moves forward, subsequent frames of the image data 300 captured by the camera 102 show the other vehicles, roadway, street signs, etc. at updated positions in the frame.”); 
utilize a first machine learning model to identify a set of frames, of the plurality of frames, that include an image of a stop sign (Balakrishnan, para. 0049, “the system 100 can identify a stop sign or red light using the image data 112, and then determine whether the vehicle 118 came to a complete stop within a few seconds of observing the sign or light.”, para. 0112, “The feature vector 406 concisely represents the characteristics of the captured data 112, 114, and can be processed by the data processing system 400, such as using a neural network or other machine learning techniques. The feature vector 406 is generated using feature vector logic 408. The feature vector logic 408 is capable of processing the data 112, 114 (that is, the collective data 108) that is captured by the camera 102 and sensors 104, and transforming the data 112, 114 into a formatted vector that represents features of the image data 112 and sensor data 114. These features can be useful for identifying events of interest. In an illustrative example, a detection of a group of red pixels of the image data 112 can be a feature that is used to determine whether a stop sign or red light is detected in an image frame”); 
identify location data associated with the set of frames and sensor data associated with the set of frames based on the set of frames including the image of the stop sign (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest); 
utilize a second machine learning model to determine an occurrence of a stop sign violation associated with the vehicle traveling from the first location to the second location based on the set of frames, the location data associated with the set of frames, and the sensor data associated with the set of frames (Abstract, “The image data is processed and used by a processing system to provide a context for the telematics data.”, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described. In some implementations, these features are extracted from the image data 300 using machine learning techniques, such as described later with reference to FIG. 4.”, para. 0113, “The feature vector 406 is sent from the client device to the feature classification engine 402 of the data processing system 400. The feature classification engine 402 include logic that transforms the feature vector 406 into feature classification data 414 that can be used to make predictions of events of interest for the driver by the prediction engine 404. The feature classification engine 402 includes a feature transform logic engine 410 and machine learning logic 412.”, para. 0005, “event of interest can include one or more of: a relative speeding event, a following distance event, a traffic density event, a rolling event, a missed stop event, a turning behavior event, a hard stop event, an impaired visibility event, or a crosswalk behavior event.”, event of interest that is included are rolling event and missed stop event which are stop sign violation); 
determine a type of the stop sign violation based on the location data associated with the set of frames and the sensor data associated with the set of frames (Abstract, “The image data is processed in conjunction with vehicular telematics data such as position, speed, and acceleration data of the vehicle obtained from, for example, smartphone sensors. The image data is processed and used by a processing system to provide a context for the telematics data. The image data and the telematics data are classified by the processing system to identify driving behavior of the driver, determine driving maneuvers that have occurred, scoring driving quality of the driver, or a combination of them”, para. 0008, “The image data can provide a context to the telematics data to determine whether the driver is taking inappropriate risks while driving or whether the driver is responding to an environment in an appropriate manner. For example, a driver may need to suddenly brake because the driver was following another vehicle too closely, but the driver may also need to suddenly brake to avoid another driver ignoring a stop sign. The image data can provide the context necessary to determine whether the driver is at fault, partial fault, or whether the driver was driving appropriately.”, para. 0030, “the system 100 can identify risky situations that are not visible as excessive acceleration or speeding events. For example, behaviors such as frequently passing on two-lane roads, driving in snow, or rolling through stop signs can be identified from the image data 112”, para. 0034, “Some examples of specific driving behaviors and contextual information that are identifiable from the image data 112 captured by the camera 102 include one or more of the following: identifying missed stops at stop signs or stop lights (for example, when the vehicle 118 fails to come to a complete stop before advancing through a designated stop sign or a red light at a stop light)”).

Balakrishnan does not expressly disclose of performing one or more actions based on the type of the traffic violation.
	However, Julian discloses performing one or more actions based on the type of the traffic violation (para. 0064, “Aspects of the present disclosure are directed to determining the extent to which a driver obeys traffic lights and signs 266, such as stop signs, yield signs, do not enter signs, and the like.”, para. 0090, “In one embodiment of the aforementioned driver monitoring system, the client device may send processed analytics to the cloud. For example, the client may transmit descriptors of detected objects and/or a driver grade to a device in the cloud, or the client may send a driver grade or a descriptor of a detected object along with a confidence value. In these examples, the cloud may make a determination to request additional data, such as video clips upon which the processed analytics were based. A request for additional data from the client device may be triggered by a request from a human. For example, a client device may send a message to the cloud that a certain event has occurred, and the cloud may notify the driver's supervisor of the event.”).
Balakrishnan and Julian are both considered to be analogous to the claimed invention because they are in the same field of determining traffic violation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by Balakrishnan to incorporate the teachings of Julian of performing one or more actions based on the type of the traffic violation. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to guard against unsafe driving (Julian, para. 0005-0007).

Regarding claim 16, the combination of Balakrishnan in view of Julian discloses the non-transitory computer-readable medium of claim 15 (Balakrishnan, para. 0024, “local computing system 106 includes a storage for storing the collective data 108 and any other data required for processing the collective data 108”), wherein the one or more instructions (Balakrishnan, Fig. 2), when executed by the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”), further cause the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”) to: 
determine a speed of the vehicle associated with the stop sign violation based on the location data associated with the set of frames and the sensor data associated with the set of frames (Balakrishnan, para. 0087, “The system 100 can determine the risk score for failed/rolling stops by measuring a number of missed stops during a scoring period (for example, two weeks). In some implementations, some missed stops may be weighted higher than others. For example, if the vehicle 118 is progressing through a stop sign faster than a certain speed (for example 15 miles per hour) through a stop sign, that missed stop can be weighted more highly than instances in which the vehicle 118 progresses through yellow lights or slowly progresses (for example, 2 miles per hour) through a stop sign.”); and 
classify the stop sign violation as a first type of violation or a second type of violation based on the speed of the vehicle associated with the stop sign violation (Balakrishnan, para. 0087, “The system 100 can determine the risk score for failed/rolling stops by measuring a number of missed stops during a scoring period (for example, two weeks). In some implementations, some missed stops may be weighted higher than others. For example, if the vehicle 118 is progressing through a stop sign faster than a certain speed (for example 15 miles per hour) through a stop sign, that missed stop can be weighted more highly than instances in which the vehicle 118 progresses through yellow lights or slowly progresses (for example, 2 miles per hour) through a stop sign.”, the first type is when the speed is faster than a certain speed which is 15 mph, the second type is when the speed is less than the certain speed), wherein the one or more actions are performed based on classifying the stop sign violation as the first type of violation or the second type of violation (Julian also teaches different severity of the risk of the event such as missing the stop sign, para. 0092, “Driver grading for an event may be represented as a tuple, with the first score representing the severity of the risk, and the second score representing the level to which the driver is at fault for the ‘unsafe’ event.”, para. 0090, “a client device may send a message to the cloud that a certain event has occurred, and the cloud may notify the driver's supervisor of the event “ and “the device may be configured to communicate to the cloud when the driver has exhibited a certain level of unsafe driving, and the cloud may then request additional data.”).

Regarding claim 17, the combination of Balakrishnan in view of Julian discloses the non-transitory computer-readable medium of claim 15 (Balakrishnan, para. 0024, “local computing system 106 includes a storage for storing the collective data 108 and any other data required for processing the collective data 108”), wherein the one or more instructions (Balakrishnan, Fig. 2), that cause the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”) to identify the location data associated with the set of frames and the sensor data associated with the set of frames (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest), cause the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”) to: 
align the plurality of frames, the location data, and the sensor data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”, the data are aligned by identifying each data using the time ranges of interest and mapping it to each other); and 
identify the location data associated with the set of frames and the sensor data associated with the set of frames based on aligning the plurality of frames, the location data, and the sensor data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”, the data are aligned by identifying each data using the time ranges of interest and mapping it to each other, the sensor data and location data that are associated with the set of frames are identified using the time ranges of interest).

Regarding claim 19, the combination of Balakrishnan in view of Julian discloses the non-transitory computer-readable medium of claim 15 (Balakrishnan, para. 0024, “local computing system 106 includes a storage for storing the collective data 108 and any other data required for processing the collective data 108”), wherein the occurrence of the stop sign violation is determined as the vehicle travels to the second location (Balakrishnan, para. 0110, “As the vehicle 118 moves forward, subsequent frames of the image data 300 captured by the camera 102 show the other vehicles, roadway, street signs, etc. at updated positions in the frame.”, para. 0087, “The system 100 can determine the risk score for failed/rolling stops by measuring a number of missed stops during a scoring period (for example, two weeks). In some implementations, some missed stops may be weighted higher than others. For example, if the vehicle 118 is progressing through a stop sign faster than a certain speed (for example 15 miles per hour) through a stop sign, that missed stop can be weighted more highly than instances in which the vehicle 118 progresses through yellow lights or slowly progresses (for example, 2 miles per hour) through a stop sign.”).

Regarding claim 20, the combination of Balakrishnan in view of Julian discloses the non-transitory computer-readable medium of claim 15 (Balakrishnan, para. 0024, “local computing system 106 includes a storage for storing the collective data 108 and any other data required for processing the collective data 108”), wherein the one or more instructions(Balakrishnan, Fig. 2) that cause the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”) to perform the one or more actions (Julian teaches performing one or more actions), cause the one or more processors Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”) to one or more of: output an alert indicating the occurrence of the stop sign violation; provide an instruction to cause the vehicle to enter an autonomous driving mode; cause the vehicle to perform a particular action; schedule driver training for a driver of the vehicle; or associate the set of frames with a tag indicating the occurrence of the stop sign violation (Julian, para. 0090, “For example, a client device may send a message to the cloud that a certain event has occurred, and the cloud may notify the driver's supervisor of the event. In this example, the driver's supervisor may request a video clip associated with the event for additional review. The cloud may also be configured to request specific clips and data if they correspond to milestone markers. For example, the device may communicate data to the cloud indicating that the driver has reached an extra safe driving status, and the cloud may request additional data to verify the assessment. Similarly, the device may be configured to communicate to the cloud when the driver has exhibited a certain level of unsafe driving, and the cloud may then request additional data.”, Julian teaches outputting an alert or notify the supervisor regarding the unsafe driving or the stop sign violation).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Julian and in further view of Du et al. ("Next Generation Automated Vehicle Location Systems: Positioning at the Lane Level", March 2008), hereinafter referred to as Du.

Regarding claim 5, the combination of Balakrishnan in view of Julian discloses the method of claim 1 (Balakrishnan, Title, systems and method for classifying driver behavior), further comprising: 
aligning the location data with the sensor data and the image data based on the time delay (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”).

The combination of Balakrishnan in view of Julian does not expressly disclose determining a time delay associated with the location data.
	However, Du teaches determining a time delay associated with the location data (Section II.B, p. 51, “The base station GPS receiver outputs RTCM SC-104 (Radio
Technical Commission for Maritime Services) differential correction messages and raw data of code and carrier.” and, “In terms of data latency, there are delays caused by the base station computer, Internet traffic, and wireless network. Fortunately, the common-mode noise sources are continuous and slowly time varying and have a significant short-term correlation [7], [8]. The effect of latency between the time of calculation and the time of use can be accommodated through a first-order polynomial”, “Through experimentation, it was found that the proposed DGPS measurements do not lose significant precision with latency less than 30 s.” Section Vi p. 56, “The accuracy and response time are sufficient for most applications, although the data from the vehicle are received in real-time operation at the base station with an approximate delay of 5–10 s. The latency is primarily due to delays along the wireless channels of the GPRS modems and other delays that are associated with the Internet.”).
Du is considered to be analogous to the claimed invention because it is in the same field of tracking the vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Balakrishnan to incorporate the teachings of Du of determining a time delay associated with the location data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for a consistent positional accuracy (Du, Section II.B, p. 51).

Regarding claim 10, the combination of Balakrishnan in view of  Julian discloses the system of claim 8 (Balakrishnan, Title, systems and method for classifying driver behavior), wherein the one or more processors (Balakrishnan, para. 0024, “computing system 106 includes one or more processing units for processing the collective data 108”), when time-aligning the image data, the location data, and the sensor data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, the only sensor data including speed data and GPS data that are transmitted are the ones that corresponds to the image data that has the time ranges of interest such as determining the stop sign, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”), are to: 
time align the image data, the location data, and the sensor data based on the time delay associated with the location data (Balakrishnan, para. 0098, “Rather than transmitting all image data 112 to the remote computing environment 110, the system 100 can process acceleration, speed, and position data on the local computing system 106, identify time ranges of interest, and transmit the sensor data 114 corresponding to the time ranges of interest to the remote computing environment 110.”, para. 0110, “The position/velocity data gathered from the sensors 104 can be used to map features of the image data 300 from one frame to the next to make determinations of events of interest, as previously described”).

The combination of Balakrishnan in view of Julian does not expressly disclose determining a time delay associated with the location data.
	However, Du teaches determining a time delay associated with the location data (Section II.B, p. 51, “The base station GPS receiver outputs RTCM SC-104 (Radio
Technical Commission for Maritime Services) differential correction messages and raw data of code and carrier.” and, “In terms of data latency, there are delays caused by the base station computer, Internet traffic, and wireless network. Fortunately, the common-mode noise sources are continuous and slowly time varying and have a significant short-term correlation [7], [8]. The effect of latency between the time of calculation and the time of use can be accommodated through a first-order polynomial”, “Through experimentation, it was found that the proposed DGPS measurements do not lose significant precision with latency less than 30 s.” Section Vi p. 56, “The accuracy and response time are sufficient for most applications, although the data from the vehicle are received in real-time operation at the base station with an approximate delay of 5–10 s. The latency is primarily due to delays along the wireless channels of the GPRS modems and other delays that are associated with the Internet.”).
Du is considered to be analogous to the claimed invention because it is in the same field of tracking the vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Balakrishnan to incorporate the teachings of Du of determining a time delay associated with the location data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for a consistent positional accuracy (Du, Section II.B, p. 51).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Julian and in further view of Taccari et al. ("Classification of crash and near-crash events from dashcam videos and telematics", November 2018), hereinafter referred to as Taccari.

Regarding claim 18, the combination of Balakrishnan in view of Julian discloses the non-transitory computer-readable medium of claim 15 (Balakrishnan, para. 0024, “local computing system 106 includes a storage for storing the collective data 108 and any other data required for processing the collective data 108”).

The combination of Balakrishnan in view of Julian does not expressly disclose wherein the second machine learning model is a random forest regressor machine learning model.
	However, Taccari teaches the second machine learning model is a random forest regressor machine learning model (Abstract, “We use an object detector based on convolutional neural networks to extract semantic information about the road scene, and generate video and telematics features that are fed to a random forest classifier”, the second machine learning model is a random forest classifier).
Taccari is considered to be analogous to the claimed invention because it is in the same field of tracking the vehicle and stop sign detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by Balakrishnan to incorporate the teachings of Taccari of determining a time delay associated with the location data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the system make more accurate classifications (Taccari, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sutherland "DRIVER TRAFFIC VIOLATION DETECTION AND DRIVER RISK CALCULATION THROUGH REAL-TIME IMAGE PROCESSING" (August, 2017), hereinafter referred to as Sutherland, is pertinent to applicant's disclosure because Sutherland discloses the use of image, location data, and sensor or speed data to identify or classify a stop sign violation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663